Citation Nr: 1437846	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-23 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at Legacy Mount Hood Medical Center and Northwest Acute Care Specialists in Gresham, Oregon, on June 8, 2011.

(The issues of service connection for bilateral hearing loss and a left ankle disorder are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 2005 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 letter of determination by the VAMC, in Portland, Oregon, which denied payment or reimbursement for medical expenses incurred at Legacy Mount Hood Medical Center and Northwest Acute Care Specialists in Gresham, Oregon, on June 8, 2011.  The Veteran timely appealed that decision.


FINDINGS OF FACT

In a May 2014 correspondence, the Veteran stated that he wished to withdraw the claim of payment or reimbursement for medical expenses incurred at Legacy Mount Hood Medical Center and Northwest Acute Care Specialists in Gresham, Oregon, on June 8, 2011.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for payment or reimbursement for medical expenses incurred at Legacy Mount Hood Medical Center and Northwest Acute Care Specialists in Gresham, Oregon, on June 8, 2011, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In a May 2014 correspondence, the Veteran stated that he wished to withdraw appeal of the issue of payment or reimbursement for medical expenses incurred at Legacy Mount Hood Medical Center and Northwest Acute Care Specialists in Gresham, Oregon, on June 8, 2011.  In light of this statement from the Veteran, the Board finds that there remain no allegations of errors of law or fact for appellate consideration with regards to the payment or reimbursement issue on appeal.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


